Case 1:19-cv-11982-NMG Document 87 Filed 08/04/20 Page 1of 3

United States District Court
District of Massachusetts

 

Derek Thomas,
Plaintiff,

Civil Action No.
19-11982-NMG

v.
Stephen Spaulding, et al.,

Defendants.

eet ee et ee et ee ee

 

MEMORANDUM & ORDER
GORTON, J.

Plaintiff Derek Thomas (“Thomas” or “plaintiff”), appearing
pro se, seeks a preliminary injunction (1) directing 23
employees of the Bureau of Prison (“defendants”) to provide him
with trauma treatment and (2) barring defendants from
transferring him or otherwise retaliating against him for filing

the instant law suit.

The issuance of preliminary injunctive relief is “an
extraordinary and drastic remedy that is never awarded as of
right.” Peoples Fed. Sav. Bank v. People’s United Bank, 672 F.3d
1, 8-9 (lst Cir. 2012) (quoting Voice of the Arab World, Inc. v.

MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st Cir. 2011)). The

 

moving party must establish (1) a reasonable likelihood of

success on the merits, (2) the potential for irreparable harm if
Case 1:19-cv-11982-NMG Document 87 Filed 08/04/20 Page 2 of 3

the injunction is withheld, (3) a favorable balance of hardships
and (4) a consideration of the effect on the public interest.
Jean v. Mass. State Police, 492 F.3d 24, 26-27 (lst Cir. 2007).
Out of these factors, the likelihood of success on the merits
“normally weighs heaviest in the decisional scales.” Coquico,

Inc. v. Rodriguez-Miranda, 562 F.3d 62, 66 (1st Cir. 2009).

Accepting plaintiffs’ allegations as true, the Court finds
that he has not demonstrated entitlement to injunctive relief.
With respect to his claim regarding the lack of trauma care,
Thomas provides no argument in support of his contention that he
has been denied necessary medical services. Consequently, he
has failed to demonstrate the requisite “deliberate
indifference” to a “serious” medical need necessary to succeed
on the merits. See, e.g., DesRosiers v. Moran, 949 F.2d 15, 18

(lst Cir. 1991).

As to his request that defendants be enjoined from
retaliating against him, Thomas offers mere speculation of
retaliatory conduct by defendants which is insufficient to
establish a potential for irreparable harm. See, @.g., MA Coal.
of Citizens with Disabilities v. Civil Def. Agency & Office of

Emergency Preparedness of MA, 649 F.2d 71, 74 (1st Cir. 1981).

Accordingly, plaintiff has failed to demonstrate that he is

entitled to injunctive relief.
Case 1:19-cv-11982-NMG Document 87 Filed 08/04/20 Page 3 of 3

ORDER

For the foregoing reasons, the motion of Derek Thomas for a

preliminary injunction (Docket No. 17) is DENIED.

So ordered.

2 Mra GAs

Nathaniel M. Gorton
United States District Judge

Qu
Dated Fahy 1 , 2020
